Case 13-81759   Doc 65   Filed 07/08/20 Entered 07/08/20 13:40:21   Desc Main
                           Document     Page 1 of 4
Case 13-81759   Doc 65   Filed 07/08/20 Entered 07/08/20 13:40:21   Desc Main
                           Document     Page 2 of 4
Case 13-81759   Doc 65   Filed 07/08/20 Entered 07/08/20 13:40:21   Desc Main
                           Document     Page 3 of 4
Case 13-81759   Doc 65   Filed 07/08/20 Entered 07/08/20 13:40:21   Desc Main
                           Document     Page 4 of 4
